Citation Nr: 9931565	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for atypical depression, 
currently evaluated as 30 percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1982 to November 
1985.

By rating decision in April 1987, service connection was 
granted for atypical depression.  This appeal arises from the 
May 1997 rating decision from the Hartford, Connecticut 
Regional Office (RO) that continued the evaluation of the 
veteran's atypical depression as 10 percent.  A Notice of 
Disagreement was filed in June 1997 and a Statement of the 
Case was issued in June 1997.  A substantive appeal was filed 
in November 1997 with no hearing requested.

By rating decision in August 1997, the RO increased the 
evaluation for the veteran's service connected atypical 
depression from 10 percent to 30 percent.  The veteran has 
continued her appeal of the 30 percent rating.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  She has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

There is an indication in the record that the veteran has 
been treated by Dr. Cooper, a private psychiatrist, and 
Dorothy C. Coburn, A.P.R.N., who is associated with Grove 
Hill Clinic in New Britain for her service connected atypical 
depression.  Records from these providers have not been 
associated with the file and were not available for review at 
the November 1998 VA examination.  Therefore, treatment 
records from these providers should be requested prior to a 
VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Additionally, the duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Therefore, another examination should be ordered.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for atypical 
depression in recent years.  This should 
include information concerning the 
veteran's referral for treatment at the 
"Newington Campus."  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from Dr. Cooper and 
Dorothy C. Coburn, A.P.R.N.  Ms. Coburn 
is associated with the Grove Hill Medical 
Center, 300 Kensington Ave., New Britain, 
Connecticut 06051.

2.  Following completion of the above, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of her service connected 
atypical depression.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The veteran should be notified of the 
potential consequences should she fail to 
report for a scheduled examination.  The 
claims file should be made available and 
reviewed by the examiner prior to or in 
connection with the examination.  The 
examiner should be furnished with a copy 
of this remand.  All indicated special 
tests and studies should be accomplished.  
All disability must be viewed in relation 
to its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examiner must 
review the rating criteria for mental 
disorders.  The findings of the examiner 
must address the presence or absence of 
the specific criteria set forth in the 
rating schedule.  The rating criteria may 
be found in the Statement of the Case 
dated June 18, 1997.  However, a 
percentage rating must not be assigned.  
The examiner should provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's 
atypical depression renders her 
unemployable, and assign a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale).  An 
explanation of the meaning of the score 
should be provided.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled, the consequences for any 
failure to appear and the address to 
which notification was sent.  The veteran 
and her representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



